Exhibit 10.1
CREDIT SUISSE CAPITAL LLC
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010
LOAN AGREEMENT
     This Loan Agreement (this “Agreement”) is entered into as of May 8, 2008
between ICG Holdings, Inc. (the “Borrower”) and Credit Suisse Capital LLC
(formerly known as Credit Suisse First Boston Capital LLC), a Delaware limited
liability company (the “Lender”; the term “Lender” shall also include any entity
to which all or a portion of any rights or obligations of a Lender hereunder or
under any Note are transferred or assigned in accordance with Section 7.03) and
sets forth the terms and conditions of each Loan (as defined below) to be made
by the Lender to the Borrower.
     The Borrower has applied to the Lender for loans to be advanced by the
Lender to the Borrower pursuant to the terms of this Agreement. This Agreement
supplements, forms part of and is subject to the ISDA Master Agreement (as
defined below) and shall be deemed to be a Confirmation under the ISDA Master
Agreement. Each Loan shall be deemed to be a Transaction under the ISDA Master
Agreement.
ARTICLE I
DEFINED TERMS
     Capitalized terms used herein without definition shall have the meanings
set forth in the ISDA Agreement and/or the Collar Confirmation, as the case may
be. Additionally, the following terms shall have the following meanings:
“Available Loan Amount” means, for any date, (i) the excess, if any, of the
Present Value as of such date of the product of the Put Strike Price and the
Number of Shares over the sum of all the Draws made prior to such date plus
(ii) the sum of the Prepayment Amounts for Prepayments made prior to or on such
date.
“Base Rate” means, for any day, the greater of (a) the rate of interest which is
identified as the “Prime Rate” on Bloomberg page [PRIMBB <Index>] (such rate
ceases to be so published, as quoted from such other generally available and
recognizable source as the Lender may select) and (b) the Federal Funds Rate
plus 0.5%. Any change in the Base Rate due to a change in such Prime Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
such Prime Rate or the Federal Funds Rate.
“Change in Law” shall have the meaning provided in Section 2.09.
“Collar Confirmation” means that certain Confirmation (External ID: 7014975 —
Risk ID: 40075170) among the Borrower, the Lender and Credit Suisse Securities
(USA) LLC as agent, dated as of December 31, 2005, evidencing the collar
transaction entered into between the Borrower and the Lender on the common stock
of Blackboard Inc., as supplemented by the Supplemental Confirmation in respect
thereof (Ref No: BBBB) dated as of the date set forth in Schedule 1 and as
amended, modified or supplemented from time to time).
“Commitments” shall have the meaning provided in Section 2.01.
“Default Event” shall mean any Default Event, as defined in Section 4(d) of the
Collar Confirmation, and any Additional Termination Event under the Collar
Confirmation resulting in the cancellation or termination of the Transaction
under the Collar Confirmation.

1



--------------------------------------------------------------------------------



 



“Default Rate” shall mean, for any Loan, the rate otherwise applicable thereto
plus 3% per annum.
“Discretionary Prepayment” shall have the meaning provided in Section 2.08.
“Discretionary Prepayment Amount” shall mean, for any Discretionary Prepayment
Date, the amount as designated by the Borrower in the related Discretionary
Prepayment Notice pursuant to Section 2.08.
“Discretionary Prepayment Date” shall mean any Currency Business Day occurring
during the Drawing Period designated by the Borrower as a Discretionary
Prepayment Date pursuant to Section 2.08.
“Discretionary Prepayment Notice” shall have them meaning provided in
Section 2.08.
“Draw” shall mean, for any Loan, the amount as designated by the Borrower in the
relevant Drawing Notice pursuant to Section 2.02.
“Draw Notice” shall have the meaning provided in Section 2.02.
“Draw Period” shall mean the period from and including the third Scheduled
Trading Day immediately following the Trade Date (or, if such date is not a
Currency Business Day, the next following Currency Business Day) to but
excluding the First Averaging Date.
“Drawing Date” shall mean any Currency Business Day occurring during the Draw
Period designated by the Borrower as a Drawing Date pursuant to Section 2.02.
“Federal Funds Rate” means, for any day, a rate per annum equal to the rate
published by the Federal Reserve Bank of New York on the preceding Currency
Business Day or, if no such rate is so published, the average rate per annum, as
determined by Lender, quoted for overnight Federal Funds transactions last
arranged prior to such day.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Interest Payment Date” shall mean, for each Loan, (a) March 31, June 30,
September 30 and December 31 of each calendar year during the period beginning
on the Drawing Date applicable to such Loan and ending on the Maturity Date (or,
if any such date is not a Currency Business Day, the next preceding Currency
Business Day) and (b) the Maturity Date.
“Interest Period” shall mean, for each Loan, the period commencing on the
Drawing Date applicable to such Loan (or, in the case of subsequent Interest
Periods, on the last day of the preceding Interest Period) and ending on the
next following Interest Payment Date; provided, however, that if any Interest
Period would end on a day that is not a Currency Business Day, such Interest
Period shall be extended to the next succeeding Currency Business Day unless
such next succeeding Currency Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Currency Business Day. Interest shall accrue from and including the first day of
an Interest Period to but excluding the last day of such Interest Period.
“Interest Rate” shall mean LIBOR plus 0 basis points.

2



--------------------------------------------------------------------------------



 



“ISDA Master Agreement” means the “Agreement” as defined in, and as modified by,
the Collar Confirmation.
“LIBOR” means, for any Interest Period, the offered rate for deposits in Dollars
for a Designated Maturity of three months, for the amount of the applicable Loan
and a Reset Date at the first day of such Interest Period. LIBOR shall be
determined in good faith by the Lender by referencing to Bloomberg page [US0003M
<Index>], and such determination shall be conclusive absent manifest error on
the first day of such Interest Period. The Lender shall promptly advise the
Borrower of such determination.
“Loan” shall mean each loan made by the Lender to the Borrower hereunder or, as
the context requires, such lesser principal amount thereof as may be outstanding
from time to time.
“Loan Amount” means, for any Loan, the Draw related to such Loan.
“Loan Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of all Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, the Note, or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“Maturity Date” shall mean the scheduled Settlement Date or the scheduled Cash
Settlement Payment Date, as the case may be.
“Note” shall mean a promissory note of the Borrower executed and delivered as
provided in Section 2.03, substantially in the form of Exhibit A.
“Outstanding Loan Amount” means, as of any Prepayment Date for any Loan, the
excess, if any, of the Draw for such Loan over the sum of the Prepayments Amount
for each Prepayment Date for such Loan occurring prior to such Prepayment Date.
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Potential Default Event” shall mean any event, condition or circumstance which,
with the giving of notice or the passage of time or both, would become a Default
Event.
“Prepayment” shall mean a Discretionary Prepayment.
“Prepayment Amount” shall mean Discretionary Prepayment Amount.
“Prepayment Date” shall mean a Discretionary Prepayment Date.
“Present Value” shall mean the present value of an amount calculated by the
Calculation Agent as of any date using an interest rate determined by the
Calculation Agent by reference to the LIBOR/swap curve as of such date assuming
(a) a tenor of the period of time from and including such date to but excluding
the Maturity Date and (b) a spread of 0 basis points.

3



--------------------------------------------------------------------------------



 



“Transaction Documents” means this Agreement, the Note, the ISDA Master
Agreement and the Collar Confirmation, and any other related documents or
agreements.
ARTICLE II
LOAN
SECTION 2.01. Availability. Subject to the terms and conditions herein set
forth, the Lender agrees to make one or more Loans to the Borrower from time to
time during the Draw Period (the “Commitments”).
SECTION 2.02. Drawdown. To request a drawdown, the Borrower shall deliver to the
Lender no later than the third Scheduled Trading Day immediately preceding the
specified Drawing Date a written notice (a “Draw Notice”) specifying (i) the
Drawing Date and (ii) the Draw and including payment instructions executed by an
authorized Person of the Borrower; provided that if the Draw specified is
greater than the Available Loan Amount as of the relevant Drawing Date, then the
Draw shall be automatically reduced to such Available Loan Amount, and the
Lender shall notify the Borrower of such reduction, provided further that, other
than under the circumstances contemplated in the immediately preceding proviso,
no Draw shall be less than USD1,000,000. Upon satisfaction of the conditions set
forth in Article IV, the Lender shall by 3:00 p.m., New York time, on each
Drawing Date, credit the Draw requested by the Borrower in accordance with the
immediately preceding sentence, in immediately available funds, to or at the
direction of the Borrower.
SECTION 2.03. Note. Each Loan shall be evidenced by the Note duly executed on
behalf of the Borrower, dated the date hereof, with the blanks appropriately
filled, payable to the Lender in a principal amount equal to the Loan Amount for
such Loan. The Note shall bear interest from the applicable Drawing Date on the
principal amount thereof as set forth in Section 2.04.
SECTION 2.04. Interest. Subject to the provisions of Section 2.06, each Loan
shall bear interest (computed on the basis of a 30 day month and a 360 day year)
from each Drawing Date to the Maturity Date at a rate per annum equal to the
Interest Rate for such Loan. Interest on each Loan shall be payable on each
applicable Interest Payment Date for such Loan.
SECTION 2.05. Repayment. The Borrower shall repay each Loan, together with
accrued interest computed as set forth in Section 2.04 or 2.06, on the Maturity
Date.
SECTION 2.06. Default Interest. If the Borrower defaults in the payment of the
principal of or interest on any Loan or any other amount becoming due hereunder,
by acceleration or otherwise, the Borrower shall on demand from time to time pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment at the Default Rate.
SECTION 2.07. Payments. The Borrower shall make each payment to the Lender
hereunder not later than 12:00 noon, New York City time, on the day when due in
dollars in immediately available funds to the Lender’s account specified in the
Collar Confirmation.
SECTION 2.08. Prepayment of Loan. The Borrower may repay any Loan prior to the
Maturity Date (such repayment, a “Discretionary Prepayment”) by delivering to
the Lender a written notice (a “Discretionary Prepayment Notice”) specifying the
Drawing Date for the Loan to which this Discretionary Prepayment relates, the
Discretionary Prepayment Date (which shall not occur within three Business Days
of the date on which the relevant Discretionary Prepayment Notice is delivered)
and the Discretionary Prepayment Amount; provided that if the Discretionary
Prepayment Amount is greater than the Outstanding Loan Amount as of the relevant
Discretionary Prepayment Date, then the Discretionary Prepayment Amount shall be
automatically reduced to such Outstanding Loan Amount, and the Lender shall
notify the Borrower of such reduction, provided further that, other than under
the circumstances contemplated in the immediately preceding proviso, no
Discretionary Prepayment Amount shall be less than USD1,000,000. On each
Discretionary Prepayment Date, the Borrower shall pay the Lender the relevant
Discretionary Prepayment Amount, any accrued and unpaid interest and the amount
of any loss or expense incurred by the Lender in connection with the prepayment
of part or all of the relevant Loan, including any loss

4



--------------------------------------------------------------------------------



 



incurred in obtaining, liquidating or employing deposits from third parties or
terminating, covering, reversing or closing out interest rate swap agreements
with third parties.
SECTION 2.09. Reserve Requirements; Change in Circumstances.

  (a)   Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (a “Change in Law”) shall change the basis of taxation of payments to the
Lender or of the principal of or interest on any Loan or any other fees or
amounts payable hereunder (other than taxes covered by Section 2.12 or taxes
imposed on the overall net income of the Lender by the jurisdiction in which the
Lender is organized or has its principal office, or by any political subdivision
or taxing authority therein), or shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender or shall impose on the
Lender or the London interbank market any other condition affecting this
Agreement, and the result of any of the foregoing shall be to increase the cost
to the Lender of making or maintaining such Loan or to reduce the amount of any
sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise) in respect thereof by an amount deemed by the Lender to
be material, then the Borrower will pay to the Lender within five days after
receipt of the notice specified in Section 2.09(b) such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.     (b)   Notice of such amount or amounts as shall be
necessary to compensate it as specified in paragraph (a) above may be delivered
by the Lender to the Borrower in writing providing reasonable detail of such
amounts and shall be conclusive absent manifest error.     (c)   The Borrower
shall not be required to compensate Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
the Lender notifies the Borrower of the adoption of any Change in Law giving
rise to such increased costs or reductions and of the Lender’s intention to
claim compensation therefore; provided that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any Change in Law that occurs within such 180-day period. The
protection of this Section shall be available to the Lender regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.10. Change in Legality. Notwithstanding anything to the contrary
herein contained, if any Change in Law shall make it unlawful for the Lender to
(i) make or maintain any Loan as a LIBOR loan, then, by prompt written notice to
the Borrower, and so long as such circumstances shall continue, on the last day
of the current Interest Period for each Loan which is a LIBOR loan (or, in any
event, on such earlier date as may be required by the Change in Law), such Loan
which is a LIBOR loan shall, unless then repaid in full, automatically convert
to a Loan which is a Base Rate loan; or (ii) maintain any Loan or to give effect
to its obligations as contemplated hereby (other than as provided in clause
(i) hereof or in the event Lender may maintain any Loan by amending the terms
hereof without material cost to the Lender or the Borrower), then by prompt
notice to the Borrower, the Lender may require that any Loan be repaid
immediately or on such later date as the Lender specifies.
SECTION 2.11. Indemnity. The Borrower shall indemnify the Lender against any
loss or reasonable expense which the Lender may sustain or incur as a
consequence of (a) any failure by the Borrower to fulfill on any Drawing Date
the applicable conditions set forth in Article IV, (b) payment or prepayment of
any Loan required by any other provision of this Agreement or otherwise made on
a date other than the last day of an Interest Period (calculated as an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid for the period from the date of such prepayment
to the last day of such Interest Period at the applicable rate of interest for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by the Lender) that would have accrued to the Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank LIBOR market), (c) any default in the payment or prepayment of the
principal

5



--------------------------------------------------------------------------------



 



amount of any Loan or any part thereof or interest accrued thereon, as and when
due and payable, or (d) the occurrence of any Default Event, including any loss
or reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain any Loan or any part thereof. Notice of any amount or amounts which the
Lender is entitled to receive pursuant to this Section may be delivered by the
Lender to the Borrower in writing providing reasonable detail of such amounts
and shall be conclusive absent manifest error. The Borrower shall pay the Lender
the amount shown as due on any such statement within five days after receipt of
the same.
SECTION 2.12. Taxes.

  (a)   Any and all payments by the Borrower under this Agreement and the Note
shall be made free and clear of and without deduction or withholding for, or on
account of, any and all current or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto imposed by any government or other taxing
authority thereof or therein (“Taxes”), excluding income and withholding taxes,
branch profits taxes, franchise taxes or similar taxes imposed on the Lender (or
any transferee or assignee thereof), as a result of any present or former
connection between the Lender and the relevant taxing jurisdiction, other than
any such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or the Note (all such non-excluded Taxes, “Non-Excluded Taxes”). If
the Borrower shall be required to deduct or withhold any Taxes from or in
respect of any amount payable hereunder or under the Note, (i) with respect to
any Non-Excluded Taxes the amount so payable shall be increased by the amount
(an “additional amount”) necessary so that after making all required deductions
or withholdings (including deductions or withholdings applicable to additional
amounts payable under this Section 2.12) the Lender shall receive a net amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Borrower shall make such deductions or withholdings and
(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing jurisdiction in accordance with applicable law.     (b)   In
addition, the Borrower agrees to pay to the relevant taxing authority in
accordance with applicable law any current or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies (including,
without limitation, mortgage recording taxes and similar fees) that arise from
any payment made hereunder or under the Note, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or under the Note,
(“Other Taxes”).     (c)   The Borrower will indemnify the Lender for the full
amount of Non-Excluded Taxes (including additional amounts with respect thereto)
and Other Taxes paid by the Lender as the case may be; provided, that such
Lender shall have provided the Borrower with evidence, reasonably satisfactory,
of payment of such Non-Excluded Taxes or Other Taxes, as the case may be.    
(d)   As soon as practicable after the date of any payment of Taxes or Other
Taxes by the Borrower to the relevant taxing authority, the Borrower shall
deliver to the Lender, at its address referred to in Section 7.01, the original
or a certified copy of the receipt issued by such taxing authority evidencing
payment thereof or other evidence of such payment reasonably satisfactory to the
Lender.     (e)   Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 2.12
shall survive the payment in full of the principal of and interest on each Loan.
    (f)   If the Lender determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund

6



--------------------------------------------------------------------------------



 



      to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Lender, agrees to
repay the amount paid over to the Borrower to the Lender in the event the Lender
is required to repay such refund to such Governmental Authority.     (g)  
Nothing contained in this Section 2.12 shall require the Lender (or transferee)
to make available any of its tax returns (or any other information that it deems
to be confidential or proprietary).

ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower makes each of the representations and warranties to the Lender
as are set forth in the ISDA Master Agreement and the Collar Confirmation (other
than the representations and warranties set forth in section 3(c)(iii) of the
Collar Confirmation) as of the date hereof (except to the extent that such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date) and as of each Drawing Date to the
extent provided in clause (a) of Article IV.
ARTICLE IV
CONDITIONS OF LENDING
     The obligations of the Lender to make any Loan hereunder are subject to the
satisfaction of the following conditions on the applicable Drawing Date:

  (a)   The representations and warranties set forth in Article III shall be
true and correct in all material respects on and as of such Drawing Date,
including after giving effect to the proposed or intended use of the requested
Loans, except to the extent that such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date).
    (b)   The Borrower shall be in compliance in all material respects with all
the terms and provisions contained in the Transaction Documents, and immediately
after making each Loan, no Default Event or Potential Default Event shall have
occurred and be continuing.     (c)   There is no Change in Law that would make
it unlawful for the Lender to make any Loan or to give effect to its obligations
as contemplated hereby (other than as provided in clause (i) of Section 2.10 or
in the event Lender may make any Loan by amending the terms hereof without
material cost to the Lender or the Borrower).     (d)   Each of the Transaction
Documents and each other document contemplated by the Transaction Documents
shall be in full force and effect; provided that this clause (d) shall be deemed
to be satisfied if any Transaction Document or other document contemplated by
the Transaction Documents is not in full force and effect solely as a result of
the Lender’s breach of the terms thereunder.

7



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with the Lender that it will:
SECTION 5.01. Obligations and Taxes. Comply in all material respects with its
organizational documents and all applicable material laws, rules, regulations
and orders, pay or cause to be paid all of its indebtedness and other
obligations, the amount of which indebtedness or obligations exceeds USD
5,000,000, promptly when due in accordance with their terms, and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it (except for any such amounts being contested
in good faith). For the purpose of this Section 5.01, laws, rules, regulations,
orders, taxes, assessments and governmental charges and levies are material if
the Lender considers the failure to comply with such laws, rules regulations and
orders or the failure to pay such taxes, assessments and governmental charges or
levies when due may have a material adverse effect on the Borrower’s ability to
(i) repay any Loan, or (ii) perform or give effect to its obligations under the
Transaction Documents.
SECTION 5.02. Litigation and Other Notices. Promptly, but no later than 3 days,
after becoming aware of any of the following, give the Lender written notice
thereof:

  (a)   the issuance by any governmental authority of any injunction, order or
other restraint prohibiting, or having the effect of prohibiting, the
performance of this Agreement, any other Transaction Document, the maintaining
of any Loan or any other Transaction or the initiation of any litigation, or any
claim or controversy which may reasonably be expected to result in the
initiation of any litigation that would have a material adverse effect on the
Borrower’s ability to repay any Loan, seeking any such injunction order or other
restraint;     (b)   the filing or commencement of any action, suit or
proceeding, whether at law or in equity or by or before any governmental
authority, which may reasonably be expected to materially impair the right or
the ability of the Borrower to perform its obligations under this Agreement or
any other Transaction Document, or materially and adversely affect the business,
assets, properties, operations or condition, financial or otherwise, of the
Borrower;     (c)   any Default Event or Potential Default Event, specifying the
nature and extent thereof and the action (if any) which is proposed to be taken
with respect thereto; and     (d)   any development in the business or affairs
of the Borrower which has resulted in or which could, in the reasonable judgment
of the Borrower, result in a material adverse change in the business, assets or
properties of the Borrower.

SECTION 5.03. Further Assurance. Execute any and all further documents,
financing statements, agreements and instruments, and take all further actions
(including filing Uniform Commercial Code financing statements, mortgages and
other instruments), which may be required under applicable law, or which the
Lender may reasonably request, in order to effectuate the Transactions and in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created by the Collar Confirmation.
ARTICLE VI
DEFAULT EVENTS
     Upon the occurrence and during the continuance of a Default Event the
Lender may, upon notice to the Borrower, take either or both of the following
actions: (i) declare the Commitments terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) declare the Loans (together
with accrued interest thereon) and any other amounts owing hereunder, to be due
and payable forthwith both as to principal and interest

8



--------------------------------------------------------------------------------



 



whereupon the same shall immediately become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Note or any other
Transaction Document to the contrary notwithstanding; provided that if such
event is an Event of Default specified in Section 5(a)(vii) of the ISDA Master
Agreement relating to the Borrower, the Loans, together with accrued interest
thereon and any other amounts owing hereunder shall immediately become due and
payable.
ARTICLE VII
MISCELLANEOUS
SECTION 7.01. Notices. Notices and other communications provided for herein
shall be delivered as specified in Section 5(d) of the Collar Confirmation.
SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein shall be considered to have been
relied upon by the Lender and shall survive the making by the Lender of any Loan
and the execution and delivery to the Lender of the Note and shall continue in
full force and effect as long as the principal of or any accrued interest on the
Note, or any other amounts owing hereunder, is outstanding and unpaid.
SECTION 7.03. Successors and Assigns. Unless otherwise specified in the Collar
Confirmation, neither party may transfer or assign its rights and obligations
hereunder save with the prior written consent of the other party and any
purported assignment shall be void and of no effect; provided, however, that the
Lender shall have the right to assign and transfer (by way of security or
otherwise) any interest or obligation in this Agreement to any of its affiliates
without the consent of the Borrower; provided further, that the Agent shall act
as agent for such affiliate and such assignment will not cause the Borrower to
experience a material adverse tax consequence; provided further, that the Lender
shall have the right to assign and transfer (by way of Security or otherwise)
any interest or obligation in this Agreement to any other person without the
consent of the Borrower during the existence of a Default Event or Potential
Default Event.
SECTION 7.04. Expenses of the Lender; Indemnity.

  (a)   The Borrower agrees (i) to pay or reimburse the Lender for all its costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment supplement or modification to, this Agreement
and the other Transaction Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Lender and filing and recording fees and
expenses, and (ii) to pay or reimburse the Lender for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Transaction Documents and any such other documents,
including the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to the Lender.     (b)   The Borrower agrees
to indemnify the Lender, its directors, officers, employees, agents, affiliates,
advisors and controlling persons against, and to hold the Lender and each such
person harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees and expenses, incurred by or
asserted against the Lender or any such persons arising out of, in any way in
connection with, or as a result of any of the Transaction Documents; provided,
however, any such indemnity shall not apply to any such losses, claims, damages,
liabilities or related expenses that are found by a final and nonappealable
decision of a court or competent jurisdiction to have resulted from the Lender’s
gross negligence or willful misconduct.     (c)   The provisions of this Section
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, any of the other Transaction Documents or the

9



--------------------------------------------------------------------------------



 



      invalidity or unenforceability of any term or provision of this Agreement
or any Transaction Document. All amounts due under this Section shall be payable
on written demand therefor.

SECTION 7.05. Right of Setoff. The Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and the other
Transaction Documents, irrespective of whether or not the Lender shall have made
any demand under this Agreement or such other Transaction Document. The Lender
agrees promptly to notify the Borrower after any such setoff and application
made by it, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Lender may have. Notwithstanding the foregoing, this
Section shall not apply to Account 2NNP0 held at Credit Suisse Securities
(USA) LLC.
SECTION 7.06. Applicable Law. This Agreement and the Note shall be construed in
accordance with and governed by the laws of the State of New York.
SECTION 7.07. Payments on Currency Business Days. Should the principal of or
interest on the Note, or any other amount payable hereunder, become due and
payable on other than a Currency Business Day, payment in respect thereof may
(except to the extent otherwise provided in the definition of “Interest Payment
Date” or “Interest Period”) be made on the next succeeding Business Day, and
such extension of time shall in such case be included in computing interest, if
any, in connection with such payment.
SECTION 7.08. Waivers; Amendments. No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and not exclusive of any rights or remedies which it would otherwise have. No
waiver of any provision of this Agreement or the Note or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be in writing signed by the Lender, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Lender and the Borrower.
SECTION 7.09. Consent to Jurisdiction. Each of the parties hereto irrevocably
submits to the jurisdiction of the United States District Court for the Southern
District of New York, any court in the State of New York located in the City and
County of New York, and any appellate court from any thereof, in any action,
suit or proceeding brought against it and related to or in connection with this
Agreement, the other Transaction Documents or the Transactions or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
suit or action or proceeding may be heard or determined in such New York State
court or, to the extent permitted by applicable law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law. To the
extent permitted by applicable law, each of the parties hereby waives and agrees
not to assert by way of motion, as a defense or otherwise in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or any of the other Transaction Documents or the
subject matter hereof or thereof may not be litigated in or by such courts.
SECTION 7.10. Waiver of Jury Trial. Except as prohibited by law, each party
hereto hereby waives any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement, the other Transaction Documents or the Transactions.
SECTION 7.11. Severability. If any one or more of the provisions contained in
this Agreement or in the Note should be held invalid, illegal or unenforceable
in any respect, neither party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable and the validity, legality and

10



--------------------------------------------------------------------------------



 



enforceability of the remaining provisions contained herein or therein shall not
in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 7.12. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. Delivery of an executed signature page of this
Agreement by facsimile or email transaction shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Lender.
SECTION 7.13. Notice of Regulatory Treatment. The Borrower acknowledges that it
has received from the Lender the “Risk Disclosure Statement regarding OTC
Derivative Products and Notice of Regulatory Treatment” and has reviewed, signed
and returned a copy of such document to the Lender.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement
to be duly executed as of the day and year first above written.

                  CREDIT SUISSE CAPITAL LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                CREDIT SUISSE SECURITIES (USA) LLC         solely in its
capacity as Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

          ICG HOLDINGS, INC.    
 
       
By:
       
 
       
Name:
       

